Exhibit 10.4
 
 
HIPCRICKET, INC.
2014 EQUITY INCENTIVE PLAN
 
SECTION 1.  PURPOSE

 
The purpose of the Hipcricket, Inc. 2014 Equity Incentive Plan is to attract,
retain and motivate employees, officers, directors, consultants, agents,
advisors and independent contractors of the Company and its Related Companies by
providing them with the opportunity to acquire a proprietary interest in the
Company and to align their interests and efforts to the long-term interests of
the Company's stockholders.

 
SECTION 2.  DEFINITIONS

 
Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

 
SECTION 3.  ADMINISTRATION

 
3.1  Administration of the Plan

 
The Plan shall be administered by the Board and/or the Compensation Committee,
which shall be composed of two or more directors, each of whom shall qualify as
a "non-employee director" within the meaning of Rule 16b-3(b)(3) promulgated
under the Exchange Act (or any successor definition adopted by the Securities
and Exchange Commission).

 
3.2  Delegation
 
Notwithstanding the foregoing, the Board or the Compensation Committee may
delegate concurrent responsibility for administering the Plan, including with
respect to designated classes of Eligible Persons, to different committees
consisting of one or more members of the Board, subject to such limitations as
the Board deems appropriate, except with respect to Awards to Participants who
are subject to Section 16 of the Exchange Act. Members of any committee shall
serve for such term as the Board may determine, subject to removal by the Board
at any time. To the extent consistent with applicable law, the Board or the
Compensation Committee may authorize one or more officers of the Company to
grant Awards to designated classes of Eligible Persons, within limits
specifically prescribed by the Board or the Compensation Committee; provided,
however, that no such officer shall have or obtain authority to grant Awards to
himself or herself or to any person subject to Section 16 of the Exchange Act.
All references in the Plan to the "Committee" shall be, as applicable, to the
Board, the Compensation Committee or any other committee or officer to whom the
Board or the Compensation Committee has delegated authority to administer the
Plan.

 
 
-1-

--------------------------------------------------------------------------------

 
 
3.3  Administration and Interpretation by Committee

 
(a)           Except for the terms and conditions explicitly set forth in the
Plan and to the extent permitted by applicable law, the Committee shall have
full power and exclusive authority, subject to such orders or resolutions not
inconsistent with the provisions of the Plan, to (i) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (ii) determine
the type or types of Awards to be granted to each Participant under the Plan;
(iii) determine the number of shares of Common Stock to be covered by each Award
granted under the Plan; (iv) determine the terms and conditions of any Award
granted under the Plan; (v) approve the forms of notice or agreement for use
under the Plan; (vi) determine whether, to what extent and under what
circumstances Awards may be settled in cash, shares of Common Stock or other
property or canceled or suspended; (vii) determine whether, to what extent and
under what circumstances cash, shares of Common Stock, other property and other
amounts payable with respect to an Award shall be deferred either automatically
or at the election of the Participant, subject to Section 409A and in accordance
with Section 6.3 of the Plan; (viii) interpret and administer the Plan and any
instrument evidencing an Award, notice or agreement executed or entered into
under the Plan; (ix) establish such rules and regulations as it shall deem
appropriate for the proper administration of the Plan, including as described in
Section 16.6 of the Plan; (x) delegate ministerial duties to such of the
Company's employees as it so determines; and (xi) make any other determination
and take any other action that the Committee deems necessary or desirable for
administration of the Plan.
 
(b)           The effect on the vesting of an Award of a Company-approved leave
of absence or a Participant's reduction in hours of employment or service shall
be determined by the Company's chief human resources officer or other person
performing that function or, with respect to directors or executive officers
subject to the reporting requirements of Section 16 of the Exchange Act, by the
Compensation Committee, whose determination shall be final.
 
(d)           Decisions of the Committee shall be final, conclusive and binding
on all persons, including the Company, any Participant, any stockholder and any
Eligible Person.  A majority of the members of the Committee may determine its
actions.

 
SECTION 4.  SHARES SUBJECT TO THE PLAN

 
4.1 Authorized Number of Shares

 
Subject to adjustment from time to time as provided in Section 14.1, a maximum
of 12,000,000 shares of Common Stock shall be available for issuance under the
Plan.  Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares now held or subsequently acquired by the Company as treasury
shares.

 
4.2  Share Usage

 
(a)           Shares of Common Stock covered by an Award shall not be counted as
used unless and until they are actually issued and delivered to a
Participant.  If any Award (or a portion thereof) lapses, expires, terminates or
is canceled prior to the issuance of shares thereunder or if shares of Common
Stock are issued under the Plan to a Participant and thereafter are forfeited to
or otherwise reacquired by the Company, the shares subject to such Awards and
the forfeited or reacquired shares shall again be available for issuance under
the Plan.  Any shares of Common Stock (i) tendered by a Participant or retained
by the Company as full or partial payment to the Company for the purchase price
of an Award or to satisfy tax withholding obligations in connection with an
Award, or (ii) covered by an Award that is settled in cash, or in a manner such
that some or all of the shares of Common Stock covered by the Award are not
issued, shall be available for Awards under the Plan.  The number of shares of
Common Stock available for issuance under the Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional shares of Common Stock or credited as additional shares of Common
Stock subject or paid with respect to an Award.

 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           The Committee shall also, without limitation, have the authority
to grant Awards as an alternative to or as the form of payment for grants or
rights earned or due under other compensation plans or arrangements of the
Company.
 
(c)           Notwithstanding anything in the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan.

 
SECTION 5.  ELIGIBILITY

 
An Award may be granted to any employee, officer, director, consultant, agent,
advisor or independent contractor of the Company or a Related Company whom the
Committee from time to time selects.  The foregoing are "Eligible Persons."

 
SECTION 6.  AWARDS

 
6.1  Form, Grant and Settlement of Awards

 
The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan.  Such Awards may be
granted either alone or in addition to or in tandem with any other type of
Award.  Any Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

 
6.2  Evidence of Awards

 
Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.

 
6.3  Deferrals

 
The Committee may permit or require a Participant to defer receipt of the
payment of any Award if and to the extent set forth in the instrument evidencing
the Award at the time of grant or as otherwise permitted by Section 409A.  If
any such deferral election is permitted or required, the Committee, in its sole
discretion, shall establish rules and procedures for such payment deferrals,
which may include the grant of additional Awards or provisions for the payment
or crediting of interest or dividend equivalents, including converting such
credits to deferred stock unit equivalents; provided, however, that the terms of
any deferrals under this Section 6.3 shall comply with all applicable law, rules
and regulations, including, without limitation, Section 409A.

 
6.4  Dividends and Distributions

 
(a)           Participants may, if the Committee so determines, be credited with
dividends or dividend equivalents paid with respect to shares of Common Stock
underlying an Award in a manner determined by the Committee in its sole
discretion.   The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate.  The Committee, in
its sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, shares of Common Stock, Restricted Stock or Stock
Units.  Notwithstanding the foregoing, if any Award for which dividend
equivalents have been granted has its vesting, payment or grant dependent upon
the achievement of one or more performance goals, then the dividend equivalents
shall accrue and only be paid to the extent the Award becomes vested or payable.
 

 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing Section 6.4(a), the right to any
dividends or dividend equivalents declared and paid on the number of shares
underlying an Option or Stock Appreciation Right may not be contingent, directly
or indirectly, on the exercise of the Option or Stock Appreciation Right, and
must comply with or qualify for an exemption under Section 409A.  Furthermore,
the right to any dividends or dividend equivalents declared and paid on
Restricted Stock must (a) be paid at the same time they are paid to other
stockholders and (b) comply with or qualify for an exemption under Section 409A.

 
SECTION 7.  OPTIONS

 
7.1  Grant of Options

 
The Committee may grant Nonqualified Stock Options only under the Plan.  No
Incentive Stock Options may be granted under the Plan.

 
7.2  Option Exercise Price

 
Options shall be granted with an exercise price per share not less than 100% of
the Fair Market Value of the Common Stock on the Grant Date, except in the case
of Substitute Awards.

 
7.3  Term of Options

 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date.

 
7.4  Exercise of Options

 
The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.
 
To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery, as directed by the
Company, to the Company or a brokerage firm designated or approved by the
Company of a stock option exercise agreement or notice, in a form and in
accordance with procedures established by the Company, setting forth the number
of shares with respect to which the Option is being exercised, the restrictions
imposed on the shares purchased under such exercise agreement or notice, if any,
and such representations and agreements as may be required by the Committee,
accompanied by payment in full as described in Sections 7.5 and 12.  An Option
may be exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Committee.

 
7.5  Payment of Exercise Price

 
The exercise price for shares purchased under an Option shall be paid in full,
as directed by the Company, to the Company or a brokerage firm designated or
approved by the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased.  Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Committee for that
purchase, which forms may include:
 
(a)           cash;
 
(b)           check or wire transfer;
 

 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)           having the Company withhold shares of Common Stock that would
otherwise be issued on exercise of the Option that have an aggregate Fair Market
Value equal to the aggregate exercise price of the shares being purchased under
the Option;
 
(d)           tendering (either actually or, so long as the Common Stock is
registered under Section 12(b) or 12(g) of the Exchange Act, by attestation)
shares of Common Stock owned by the Participant that have an aggregate Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option;
 
(e)           so long as the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act, and to the extent permitted by law, delivery of a
properly executed exercise agreement or notice, together with irrevocable
instructions to a brokerage firm designated or approved by the Company to
deliver promptly to the Company the aggregate amount of proceeds to pay the
Option exercise price and any withholding tax obligations that may arise in
connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board (i.e., a "cashless" exercise); or
 
(f)           such other consideration as the Committee may permit.

 
7.6  Effect of Termination of Service
 
The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Plan Administrator at any
time. If not otherwise established in the instrument evidencing the Option, the
Option shall be exercisable according to the following terms and conditions,
which may be waived or modified by the Plan Administrator at any time:

 
(a)           Any portion of an Option that is not vested and exercisable on the
date of a Participant's Termination of Service shall expire on such
date.  Notwithstanding the foregoing, in the event of a Participant's
Termination of Service by reason of death or Disability, any portion of an
Option that is not vested and exercisable on the date of such Termination of
Service shall become fully vested and exercisable.
 
(b)           Any portion of an Option that is vested and exercisable on the
date of a Participant's Termination of Service shall expire on the earliest to
occur of:
 
(i)           if the Participant's Termination of Service occurs for reasons
other than Cause, Disability or death, the date that is three months after such
Termination of Service;
 
(ii)           if the Participant's Termination of Service occurs by reason of
Disability or death, the one-year anniversary of such Termination of Service;
and
 
(iii)           the Option Expiration Date.
 
Notwithstanding the foregoing, if a Participant dies after the Participant's
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one-year anniversary of the date of death, unless the Plan
Administrator determines otherwise.
 
Also notwithstanding the foregoing, in case a Participant's Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Plan Administrator determines otherwise.  If a
Participant's employment or service relationship with the Company is suspended
pending an investigation of whether the Participant shall be terminated for
Cause, all the Participant's rights under any Option shall likewise be suspended
during the period of investigation.  If any facts that would constitute
termination for Cause are discovered after a Participant's Termination of
Service, any Option then held by the Participant may be immediately terminated
by the Plan Administrator, in its sole discretion.

 
-5-

--------------------------------------------------------------------------------

 

 
SECTION 8.  STOCK APPRECIATION RIGHTS
 
8.1  Grant of Stock Appreciation Rights

 
The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion.  An SAR may be granted in tandem with an Option ("tandem SAR") or
alone ("freestanding SAR").  The grant price of a tandem SAR shall be equal to
the exercise price of the related Option.  The grant price of a freestanding SAR
shall be established in accordance with procedures for Options set forth in
Section 7.2.  An SAR may be exercised upon such terms and conditions and for the
term as the Committee determines in its sole discretion; provided, however,
that, subject to earlier termination in accordance with the terms of the Plan
and the instrument evidencing the SAR, the maximum term of a freestanding SAR
shall be ten years, and in the case of a tandem SAR, (a) the term shall not
exceed the term of the related Option and (b) the tandem SAR may be exercised
for all or part of the shares subject to the related Option upon the surrender
of the right to exercise the equivalent portion of the related Option, except
that the tandem SAR may be exercised only with respect to the shares for which
its related Option is then exercisable.

 
8.2  Payment of SAR Amount

 
Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying:  (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is
exercised.  At the discretion of the Committee as set forth in the instrument
evidencing the Award, the payment upon exercise of an SAR may be in cash, in
shares, in some combination thereof or in any other manner approved by the
Committee in its sole discretion.

 
8.3  Post-Termination Exercise

 
The Committee shall establish and set forth in each instrument that evidences a
freestanding SAR whether the SAR shall continue to be exercisable, and the terms
and conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time, provided that
any such waiver or modification shall satisfy the requirements under Section
409A.

 
SECTION 9.  STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS

 
9.1  Grant of Stock Awards, Restricted Stock and Stock Units

 
The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.  If not otherwise
established in the instrument evidencing such Award, the Award shall become
fully vested and no longer subject to forfeiture in the event of a Participant's
Termination of Service by reason of death or Disability.

 
9.2  Issuance of Shares

 
Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant's release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 12 and
applicable securities laws, (a) the shares covered by each Award of Restricted
Stock shall become freely transferable by the Participant, and (b) Stock Units
shall be paid in shares of Common Stock or, if set forth in the instrument
evidencing the Awards, in cash or a combination of cash and shares of Common
Stock.  Any fractional shares subject to such Awards shall be paid to the
Participant in cash.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
SECTION 10.  PERFORMANCE AWARDS

 
10.1  Performance Shares

 
The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award.  Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee.
Subject to Section 16.5, the amount to be paid under an Award of Performance
Shares may be adjusted on the basis of such further consideration as the
Committee shall determine in its sole discretion.

 
10.2  Performance Units

 
The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award.  Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee.
 
Subject to Section 16.5, the amount to be paid under an Award of Performance
Units may be adjusted on the basis of such further consideration as the
Committee shall determine in its sole discretion.

 
SECTION 11.  OTHER STOCK OR CASH-BASED AWARDS

 
Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

 
SECTION 12.  WITHHOLDING

 
(a)           The Company may require the Participant to pay to the Company or a
Related Company, as applicable, the amount of (i) any taxes that the Company or
a Related Company is required by applicable federal, state, local or foreign law
to withhold with respect to the grant, vesting or exercise of an Award ("tax
withholding obligations") and (ii) any amounts due from the Participant to the
Company or to any Related Company ("other obligations") to the extent such
amounts are not "deferred compensation" within the meaning of Section 409A or to
the extent such offset is permitted by Section 409A.  The Company shall not be
required to issue any shares of Common Stock or otherwise settle an Award under
the Plan until such tax withholding obligations and other obligations are
satisfied.
 
(b)           The Committee may permit or require a Participant to satisfy all
or part of the Participant's tax withholding obligations and other obligations
by (i) paying cash to the Company or a Related Company, as applicable,
(ii) having the Company withhold an amount from any cash amounts otherwise due
or to become due from the Company or a Related Company to the Participant,
(iii) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (iv) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations.  To the extent required to avoid
adverse financial accounting consequences to the Company or a Related Company,
the value of the shares so withheld or tendered may not exceed the employer's
minimum required tax withholding rate.

 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
SECTION 13.  ASSIGNABILITY

 
No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution; provided, however, that to the extent permitted by the
Company, the Participant may designate one or more beneficiaries on a
Company-approved form who may exercise the Award or receive payment under the
Award after the Participant's death.  During a Participant's lifetime, an Award
may be exercised only by the Participant.  Notwithstanding the foregoing, the
Committee, in its sole discretion, may permit a Participant to assign or
transfer an Award subject to such terms and conditions as the Committee shall
specify.

 
SECTION 14.  ADJUSTMENTS

 
14.1  Adjustment of Shares

 
In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure results in
(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or (b) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, then the Committee shall make proportional adjustments in (i) the maximum
number and kind of securities available for issuance under the Plan and (ii) the
number and kind of securities that are subject to any outstanding Award and the
per share price of such securities, without any change in the aggregate price to
be paid therefor.  The determination by the Committee as to the terms of any of
the foregoing adjustments shall be conclusive and binding.

 
Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.  Also notwithstanding the foregoing, a
Change of Control shall not be governed by this Section 14.1 but shall be
governed by Section 14.2.

 
14.2  Change of Control

 
(a)           Notwithstanding any other provision of the Plan to the contrary,
unless the Committee shall determine otherwise in the instrument evidencing the
Award or in a written employment, services or other agreement or policy between
the Participant and the Company or a Related Company, in the event of a Change
of Control, each Award (other than an Award identified in Section 14.2(b)) shall
become fully and immediately vested and exercisable, and all applicable
forfeiture and vesting provisions shall lapse, immediately prior to the Change
of Control.  Each Award shall then terminate as of the effective time of the
Change of Control, if and to the extent such Award is not converted, assumed,
substituted for or replaced by a Successor Company.
 
For the purposes of this Section 14.2(a), an Award shall be considered
converted, assumed, substituted for or replaced by the Successor Company if
following the Change of Control the option or right confers the right to
purchase or receive, for each share of Common Stock subject to the Award
immediately prior to the Change of Control, the consideration (whether stock,
cash or other securities or property) received in the Change of Control by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Change of Control
is not solely common stock of the Successor Company, the Committee may, with the
consent of the Successor Company, provide for the consideration to be received
upon the exercise of an Option, for each share of Common Stock subject thereto,
to be solely common stock of the Successor Company substantially equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change of Control.  The determination of such substantial equality of
value of consideration shall be made by the Committee, and its determination
shall be conclusive and binding.
 

 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           The target payout opportunities attainable under all outstanding
Stock Awards and Stock Units with restrictions based on performance criteria,
Performance Shares, and Performance Units shall be deemed to have been fully
earned based on targeted performance being attained as of the effective date of
the Change of Control, and such Awards shall be paid within 60 days following
the effective date of the Change of Control.
 
(c)           Notwithstanding the foregoing, the Committee, in its sole
discretion, may instead provide in the event of a Change of Control that a
Participant's outstanding Awards shall terminate upon or immediately prior to
such Change of Control and that such Participant shall receive, in exchange
therefor, a cash payment equal to the amount (if any) by which (x) the value of
the per share consideration received by holders of Common Stock in the Change of
Control, or, in the event the Change of Control does not result in direct
receipt of consideration by holders of Common Stock, the value of the deemed per
share consideration received, in each case as determined by the Committee in its
sole discretion, multiplied by the number of shares of Common Stock subject to
such outstanding Awards (determined without regard to whether such Awards are
then vested and/or exercisable) exceeds (y) if applicable, the respective
aggregate exercise price or grant price for such Awards.
 
(d)           For the avoidance of doubt, nothing in this Section 14.2 requires
all outstanding Awards to be treated similarly.

 
14.3  Further Adjustment of Awards

 
Subject to Section 14.2, the Committee shall have the discretion, exercisable at
any time before a sale, merger, consolidation, reorganization, liquidation,
dissolution or change of control of the Company, as defined by the Committee, to
take such further action as it determines to be necessary or advisable with
respect to Awards.  Such authorized action may include (but shall not be limited
to) establishing, amending or waiving the type, terms, conditions or duration
of, or restrictions on, Awards so as to provide for earlier, later, extended or
additional time for exercise, lifting restrictions and other modifications, and
the Committee may take such actions with respect to all Participants, to certain
categories of Participants or only to individual Participants.  The Committee
may take such action before or after granting Awards to which the action relates
and before or after any public announcement with respect to such sale, merger,
consolidation, reorganization, liquidation, dissolution or change of control
that is the reason for such action.

 
14.4  No Limitations

 
The grant of Awards shall in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 
14.5  Fractional Shares

 
In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

 
14.6  Section 409A

 
Notwithstanding anything in this Plan to the contrary, (a) any adjustments made
pursuant to this Section 14 to Awards that are considered "deferred
compensation" within the meaning of Section 409A shall be made in compliance
with the requirements of Section 409A and (b) any adjustments made pursuant to
this Section 14 to Awards that are not considered "deferred compensation"
subject to Section 409A shall be made in such a manner as to ensure that after
such adjustment the Awards either (i) continue not to be subject to Section 409A
or (ii) comply with the requirements of Section 409A.

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
SECTION 15.  AMENDMENT AND TERMINATION

 
15.1Amendment, Suspension or Termination

 
The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board.  Subject to
Section 15.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.

 
15.2  Term of the Plan

 
Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date.  After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan's terms and conditions.

 
15.3  Consent of Participant

 
The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant's consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan.  Notwithstanding the foregoing, any adjustments
made pursuant to Section 14 shall not be subject to these restrictions.

 
SECTION 16.  GENERAL

 
16.1  No Individual Rights

 
No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.
 
Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant's
employment or other relationship at any time, with or without cause.
 
16.2  Issuance of Shares
 
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company's counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
 
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.
 
To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 
 
-10-

--------------------------------------------------------------------------------

 
 
 
16.3  Indemnification

 
Each person who is or shall have been a member of the Board or the Compensation
Committee, or a committee of the Board or an officer of the Company to whom
authority to administer the Plan was delegated in accordance with Section 3.2 of
the Plan, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit or proceeding to which such person may be a party or in which such person
may be involved by reason of any action taken or failure to act under the Plan
and against and from any and all amounts paid by such person in settlement
thereof, with the Company's approval, or paid by such person in satisfaction of
any judgment in any such claim, action, suit or proceeding against such person,
unless such loss, cost, liability or expense is a result of such person's own
willful misconduct or except as expressly provided by statute; provided,
however, that such person shall give the Company an opportunity, at its own
expense, to handle and defend the same before such person undertakes to handle
and defend it on such person's own behalf.
 
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company's Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.

 
16.4  No Rights as a Stockholder

 
Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award shall
entitle the Participant to any cash dividend, voting or other right of a
stockholder unless and until the date of issuance under the Plan of the shares
that are the subject of such Award.
 

16.5  Compliance with Laws and Regulations

 
The Plan and Awards granted under the Plan are intended to comply with or be
exempt from the requirements of Section 409A to the maximum extent possible,
whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock
options and stock appreciation rights under Treasury Regulation
Section 1.409A-1(b)(5), or otherwise.  To the extent Section 409A is applicable
to the Plan or any Award granted under the Plan, it is intended that the Plan
and any such Awards granted under the Plan comply with the deferral, payout and
other limitations and restrictions imposed under Section 409A.  Notwithstanding
any other provision of the Plan or any Award granted under the Plan to the
contrary, the Plan and any Award granted under the Plan shall be interpreted,
operated and administered in a manner consistent with such intentions; provided,
however, that the Committee makes no representations or warranties that Awards
granted under the Plan shall be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to Awards granted
under the Plan.  No provision of the Plan or any Award shall be interpreted or
construed to transfer any liability resulting from or arising out of any such
consequences from a Participant or any other individual to the Company or any of
its Related Companies.  Without limiting the generality of the foregoing, and
notwithstanding any other provision of the Plan or any Award granted under the
Plan to the contrary, with respect to any payments and benefits under the Plan
or any Award granted under the Plan to which Section 409A applies, all
references in the Plan or any Award granted under the Plan to the termination of
the Participant's employment or service are intended to mean the Participant's
"separation from service," within the meaning of Section 409A(a)(2)(A)(i) to the
extent necessary to avoid subjecting the Participant to the imposition of any
additional tax under Section 409A.  In addition, if the Participant is a
"specified employee," within the meaning of Section 409A(2)(B)(i), then to the
extent necessary to avoid subjecting the Participant to the imposition of any
additional tax under Section 409A, amounts that would otherwise be payable under
the Plan or any Award granted under the Plan during the six-month period
immediately following the Participant's "separation from service," within the
meaning of Section 409A(a)(2)(A)(i), shall not be paid to the Participant during
such period, but shall instead be accumulated and paid to the Participant (or,
in the event of the Participant's death, the Participant's estate) in a lump sum
on the first business day after the earlier of (i) the date that is six months
following the Participant's separation from service or (ii) the Participant's
death. Notwithstanding any other provision of the Plan to the contrary, the
Committee, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
the Plan and any Award granted under the Plan so that the Award qualifies for
exemption from or complies with Section 409A.

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
 
 16.6  Participants in Other Countries or Jurisdictions

 
Without amending the Plan, the Committee shall have the authority to adopt,
amend or rescind such modifications, procedures or subplans under the Plan as
may be necessary or desirable to comply with provisions of the laws or
regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or where Participants may reside.

 
16.7  No Trust or Fund

 
The Plan is intended to constitute an "unfunded" plan.  Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 
16.8  Successors

 
All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.
 
16.9  Severability
 
If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee's
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

 
16.10  Choice of Law and Venue

 
The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Delaware without
giving effect to principles of conflicts of law.  Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Delaware.

 
SECTION 17.  EFFECTIVE DATE

 
The effective date (the "Effective Date") is the date on which the Plan is
approved by the Board.
 

 
 
 
-12-

--------------------------------------------------------------------------------

 
 
Appendix A to 2014 Equity Incentive Plan
Definitions

 
As used in the Plan,
 
"Acquired Entity" means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.
 
"Award" means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, dividend equivalent,
cash-based award or other incentive payable in cash or in shares of Common Stock
as may be designated by the Committee from time to time.
 
"Board" means the Board of Directors of the Company.
 
"Cause," including derivatives thereof, unless otherwise defined in the
instrument evidencing an Award or in a written employment, services or other
agreement between the Participant and the Company or a Related Company, means
(a) the Participant's material fraud, gross malfeasance, gross negligence, or
willful misconduct done in bad faith, with respect to the Company's business
affairs; (b) the Participant's refusal or repeated failure to follow the
Company's established reasonable and lawful policies; (c) the Participant's
material breach of his or her employment agreement with the Company, if
applicable; or (d) the Participant's conviction of a felony or crime involving
moral turpitude.  A Termination of Service of a Participant for Cause based on
clause (a), (b) or (c) of the preceding sentence will take effect 30 days after
the Company gives written notice of its intent to terminate the Participant's
employment or service and the Company's description of the alleged cause, unless
the Participant, in the good-faith opinion of the Company, during such 30-day
period, remedies the events or circumstances constituting Cause.
 
"Change of Control," including derivatives thereof, unless the Committee
determines otherwise with respect to an Award at the time the Award is granted
or unless otherwise defined for purposes of an Award in a written employment,
services or other agreement or policy between the Participant and the Company or
a Related Company, means the occurrence of any of the following events:
 
(a) the acquisition of a majority of the outstanding voting stock of the Company
by any person or any two or more persons acting as a partnership, limited
partnership, syndicate or other group, entity or association acting in concert
for the purpose of voting, acquiring, holding, or disposing of voting stock of
the Company; or
 
(b) a merger or a consolidation of the Company with or into another corporation,
other than (i) a merger or consolidation with a subsidiary of the Company, or
(ii) a merger or consolidation in which the holders of voting stock of the
Company immediately prior to the merger as a class hold immediately after the
merger at least a majority of all outstanding voting power of the surviving or
resulting corporation or its parent; or
 
(c) a statutory exchange of shares of one or more classes or series of
outstanding voting stock of the Company for cash, securities, or other property,
other than an exchange in which the holders of voting stock of the Company
immediately prior to the exchange as a class hold immediately after the exchange
at least a majority of all outstanding voting power of the entity with which the
Company stock is being exchanged; or
 
(d) the sale or other disposition of all or substantially all of the assets of
the Company, in one transaction or a series of transactions, other than a sale
or disposition in which the holders of voting stock of the Company immediately
prior to the sale or disposition as a class hold immediately after the exchange
at least a majority of all outstanding voting power of the entity to which the
assets of the Company are being sold.
 
"Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
 
"Committee" has the meaning set forth in Section 3.2.
 

 
 
 
-13-

--------------------------------------------------------------------------------

 
 
"Common Stock" means the common stock, $0.0001 par value per share, of the
Company.
 
"Company" means Hipcricket, Inc., a Delaware corporation.
 
"Compensation Committee" means the Compensation Committee of the Board.
 
"Disability," unless otherwise defined by the Committee for purposes of the Plan
in the instrument evidencing an Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company,
means the disability of the Participant such as would entitle the Participant to
receive disability income benefits pursuant to the long-term disability plan of
the Company or a Related Company then covering the Participant or, if no such
plan exists or is applicable to the Participant, the permanent and total
disability of the Participant within the meaning of Section 22(e)(3) of the
Code.
 
"Effective Date" has the meaning set forth in Section 17.
 
"Eligible Person" means any person eligible to receive an Award as set forth in
Section 5.
 
"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended from
time to time.
 
"Fair Market Value" means, with respect to the Common Stock, as of any date (or,
if no shares were traded or quoted on such date, as of the next preceding date
on which there was such a trade or quote):
 
(a) the average between the reported high and low sale prices of the Common
Stock during regular session trading if the Common Stock is listed or reported
on a national securities exchange;
 
(b) if the Common Stock is not so listed or reported on a national securities
exchange, the reported closing price; or
 
(c) if neither of the foregoing is applicable, such price as the Committee
determines in good faith in the exercise of its reasonable discretion.
 
Notwithstanding the preceding, for federal, state, and local income tax
withholding and reporting purposes and for such other purposes as the Committee
deems appropriate, Fair Market Value may be determined by the Committee in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
 
"Grant Date" means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.
 
"Incentive Stock Option" means an option granted with the intention that it
qualify as an "incentive stock option" as that term is defined for purposes of
Section 422 of the Code or any successor provision.
 
"Nonqualified Stock Option" means an Option that is not intended to qualify as
an Incentive Stock Option.
 
"Option" means a right to purchase Common Stock granted under Section 7.
 
"Option Expiration Date" means the last day of the maximum term of an Option.
 
"Parent Company" means a company or other entity which as a result of a Change
of Control owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries.
 
"Participant" means any Eligible Person to whom an Award is granted.
 
"Performance Award" means an Award of Performance Shares or Performance Units
granted under Section 10.
 

 
 
 
-14-

--------------------------------------------------------------------------------

 
 
"Performance Share" means an Award of units denominated in shares of Common
Stock granted under Section 10.1.
 
"Performance Unit" means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 10.2.
 
"Plan" means the Hipcricket, Inc. 2014 Equity Incentive Plan, as amended from
time to time.
 
''Related Company" means any entity that is directly or indirectly controlled
by, in control of or under common control with the Company.
 
"Restricted Stock" means an Award of shares of Common Stock granted under
Section 9, the rights of ownership of which are subject to restrictions
prescribed by the Committee.
 
"Restricted Stock Unit" means a Stock Unit subject to restrictions prescribed by
the Committee.
 
"Section 409A" means Section 409A of the Code, including any regulations and
other guidance issued thereunder by the Department of the Treasury and/or the
Internal Revenue Service.
 
"Securities Act" means the U.S. Securities Act of 1933, as amended from time to
time.
 
"Stock Appreciation Right" or "SAR" means a right granted under Section 8.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.
 
"Stock Award" means an Award of shares of Common Stock granted under Section 9,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.
 
"Stock Unit," including a Restricted Stock Unit, means an Award denominated in
units of Common Stock granted under Section 9.
 
"Substitute Awards" means Awards granted or shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by an Acquired Entity.
 
"Successor Company" means the surviving company, the continuing company, the
successor company or Parent Company, as applicable, in connection with a Change
of Control.
 

 
 
 
-15-

--------------------------------------------------------------------------------

 
 
"Termination of Service," unless otherwise defined in the instrument evidencing
the Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company, means a termination of
employment or service relationship with the Company or a Related Company for any
reason, whether voluntary or involuntary, including by reason of death,
Disability or for Cause.  Any question as to whether and when there has been a
Termination of Service for the purposes of an Award and the cause of such
Termination of Service shall be determined by the Company's chief human
resources officer or other person performing that function or, with respect to
directors and executive officers subject to the reporting requirements of
Section 16(a) of the Exchange Act, by the Compensation Committee, whose
determination shall be conclusive and binding.  Transfer of a Participant's
employment or service relationship between the Company and any Related Company
shall not be considered a Termination of Service for purposes of an
Award.  Unless the Compensation Committee determines otherwise, a Termination of
Service shall be deemed to occur if the Participant's employment or service
relationship is with an entity that has ceased to be a Related Company.  A
Participant's change in status from an employee of the Company or a Related
Company to a non-employee director, consultant, advisor, or independent
contractor of the Company or a Related Company, or a change in status from a
non-employee director, consultant, advisor or independent contractor of the
Company or a Related Company to an employee of the Company or a Related Company,
shall not be considered a Termination of Service.
 
"Vesting Commencement Date" means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.
 

 
 
 
-16-

--------------------------------------------------------------------------------

 
 
PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS
SUMMARY PAGE
 

 

 
 

 Date of Board  Action/Section of Plan  Effect of Amendment
 Date of Stockholder Approval
 March 18, 2014  Initial Plan Adoption    N/A

 

 